Citation Nr: 1134919	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for eczema, claimed as a skin rash.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO). 

The issues of entitlement to service connection for bilateral hearing loss; tinnitus diabetes mellitus, type II; peripheral neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed eczema is not related to, caused by, or linked to active service.


CONCLUSION OF LAW

Eczema, claimed as a skin rash, was not incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eczema

The Veteran seeks service connection for a skin rash, diagnosed as eczema, which he reports he has had for over 25 years.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a March 1971 record denoting a diagnosis of drip wart.  A March 1971 separation examination marked the Veteran's skin as normal.  In a contemporaneous report of medical history the Veteran denied having skin diseases.  

VA medical records show a past medical history of eczema and a June 2007 diagnosis of dyshydrotic eczema on the hands.  

In his substantive appeal, the Veteran reported that he received treatment for his skin in service many times.  

The Board recognizes that the Veteran believes his current skin disorder, diagnosed as eczema, is related to service.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

While STRs confirm a diagnosis of drip wart in service, there is no indication the disorder was chronic in service.  Although the condition was diagnosed as drip wart in service, the evidence does not show that the Veteran has a current skin that is a continuation of that drip wart diagnosed during service.  However, the Board must consider whether the Veteran's statements concerning the onset of symptoms in service and continuing symptoms thereafter suffice to show continuity of symptomatology.  In his original claim, the Veteran reported that his rash began in 1969, while he was in service.  Regarding the Veteran's report that he received treatment for his skin many times in service that continued thereafter the Board finds that his statements are not credible.  While the service treatment records show treatment only for a drip wart, the Board is not considering the absence of evidence in determining that the Veteran is not credible.  Instead, the Board finds that the separation examination report, which included a finding that his skin was normal, and the Report of Medical History in which the Veteran affirmatively stated that he did not have any skin disease are credible, competent and probative evidence.  The Report of Medical History and the separation examination were completed contemporaneous in time to his discharge from service.  Current statements made decades after service indicating that he had skin symptoms in service that continued thereafter are not entitled to a finding of credibility based on the separation examination findings and the affirmative statements made by the Veteran at that time denying that he had skin symptoms.  Accordingly, continuity of symptomatology is not shown.  

Moreover, there is no evidence of complaints of skin disease for many years after service, which is also evidence against the claim.  The first notation that the Veteran had a past medical history of a skin condition was in an April 2007 VA medical record, 36 years after separation from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show complaints and treatment for a skin condition until decades after service and there is no evidence of record linking the claimed condition to service.  To the extent that the Veteran reported to examiners that the onset of symptoms was in service, the Board has found his statements concerning continuity of symptomatology to lack credibility.   The evidence does not otherwise indicate that there is or may be a link between current eczema and service.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran has a skin condition that is related to military service.  38 C.F.R. § 3.102, see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a VA examination was not obtained with respect to the claim.  However, the Board finds that the evidence, discussed above, which indicates that the Veteran is not credible concerning continuity of symptomatology, did not complain of any skin condition until 36 years after separation, as well as the absence of other evidence of a possible nexus between service and the claimed disorder, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).  There is medical evidence of record pertaining to the issue on appeal, which shows that the Veteran currently has a skin disorder.  The medical evidence of record is not insufficient to render a determination in light of the Board's findings.  Accordingly, the Board finds no basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Moreover, on March 3, 2006, the United States Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

A letter from the RO dated in July 2007 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in that letter.  Dingess/Hartman, 19 Vet. App. 473.  

Regarding the duty to assist, STRs have been obtained and made a part of the record, as have VA and private treatment records.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for eczema, claimed as a skin rash, is denied.  


REMAND

Bilateral hearing loss, tinnitus

The Veteran seeks also service connection for bilateral hearing loss and tinnitus, which he attributes to excessive noise exposure in active military service.  

In a September 2007 statement, the Veteran avers that he was exposed to loud noises as a heavy vehicle driver in service.  In an August 2011 statement, the Veteran, through his accredited representative, avers exposure to noises to include engine and mechanic-shop noises in service.  The Veteran's DD214 shows that his MOS was a heavy vehicle driver.  The Veteran's assertions concerning loud noise exposure are considered competent, credible and probative.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that a veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Having conceded that the Veteran was exposed to excessive noise exposure in service, the Veteran should be accorded a VA examination for an opinion as to whether any claimed bilateral hearing loss condition and tinnitus was incurred in service.

Diabetes mellitus, peripheral neuropathy of the upper and lower extremities

The Veteran also seeks service connection for type II diabetes mellitus and peripheral neuropathy of the upper extremities and lower extremities, which he avers is related to exposure to Agent Orange.  

In a statement dated in May 2008, the Veteran reported that he was with the 16th Engineer Company that was headquartered in Thailand.  He reported that he was in and out of Vietnam and his unit was stationed on the border of Vietnam, so he experienced exposure to Agent Orange as a result of that.  

In December 2007 the RO requested records from the National Personnel Records Center (NPRC) showing exposure to herbicides and furnishing dates of service in Vietnam.  The NPRC indicated that there were no records showing exposure to herbicides and reported that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The service personnel records that were provided show service in Okinawa and Thailand.  As his complete official military personnel file has not been requested, this should be accomplished on remand.  The Veteran should also be provided with an opportunity to provide evidence showing that he was in Vietnam.

However, VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than the Republic of Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  To date, there is no indication of record that the procedures for properly developing and investigating the Veteran's service connection claims based on exposure to Agent Orange in Thailand have been followed.  Thus, the RO/AMC should further develop this claim as required by VA's M21-MR.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records dating from May 21, 2008.  Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his diabetes mellitus, claimed peripheral neuropathy of the upper and lower extremities, claimed bilateral hearing loss, and claimed tinnitus that are not already of record.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his diabetes mellitus, claimed peripheral neuropathy of the upper and lower extremities, claimed bilateral hearing loss, and claimed tinnitus since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the appropriate agency to obtain a complete copy of the Veteran's service personnel records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from May 21, 2008.  If there are no VA medical records dated after May 21, 2008, this finding should be documented in the claims folder.

4.  Contact the Veteran and request that he provide any evidence in his possession concerning his reported service in Vietnam, to include copies of orders, travel vouchers, etc.    

5.  Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o to attempt to verify the Veteran's claimed herbicide exposure based on his service in Thailand (reportedly on the Vietnam border) from February 1970 to June 1970 with the 16th Engineering Company.  Then take appropriate action, to include contacting the Compensation and Pension Service and possibly the Joint Services Records Research Center (JSRRC), to determine whether he was exposed to herbicides as alleged.

6.  The Veteran should be afforded an examination to ascertain the nature and etiology of his bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether any currently diagnosed bilateral hearing loss and/or tinnitus is more likely than not (a probability of 50 percent or greater); at least as likely as not (50 percent probability or greater); or less likely than not (less than a 50 percent probability) related to active service, to include but not limited to credible reports of excessive noise exposure therein.  A complete rationale for all opinions should be provided.  

7.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


